Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowability Notice
In response to amendment filed 11/30/2021, claims 1, 8, and 15 have been amended. After updated search, no other prior art of record has taught that which was presented in the amended claims.

The following is an Examiner’s statement of reasons for allowance:
Responding to 101 rejection and arguments:
Referring to the analysis process provided in MPEP 2106:
Step 1: (is the claim statutory?) Claims 1-7 are directed to a system. Claims 8-14 are directed to a method. Claims 15-20 are directed to a computer program product for predictive use of resources across a dispersed Internet protocol capable network connecting devices electrically attached to the network, the computer program product comprising a non-transitory computer-readable medium. The claims are therefore directed to one of the four statutory categories.
Step 2A Prong One (does the claim recite a judicial exception?)
Independent claim 1 recites “A system for predictive use of resources across a dispersed Internet protocol capable network connecting devices electrically attached to the network, the system comprising: at least one memory storing a resource prediction application; at least one processing device operatively coupled to the at least one memory, wherein the processing device is configured to execute computer-readable program code to: determine a resource utilization profile associated with a first user, wherein the resource utilization profile comprises usage statistics associated with one or more , using a resource monitoring engine, the resource utilization profile of the user to track the use of the one or more resources allocated to the user over a predetermine period of time, dynamically generate a graphical interface (GUI) of the resource utilization profile of the first user for display on a first computing device, wherein the GUI comprises information indicating a utilization of the one or more resources of the first user in real-time; determine one or more elevated usage instances based on at least continuously monitoring the resource utilization profile of the user; determine a pattern associated with the utilization of the one or more resources by the user based on at least continuously monitoring the one or more resources; predict, via the resource prediction application, that at least one of the one or more elevated usage instances is scheduled to occur based on at least determining the pattern; determine a first set of one or more additional resources across the dispersed network for the user for processing during the at least one of the one or more elevated usage instances; Appl. No.: 16/732,802 Amdt. Dated: November 30, 2021 Reply to Office Action of October 22, 2021 Page 3 of 16initiate, a first user interface for display on the first computing device, wherein the first user interface comprises one or more target resource utilization profiles associated with one or more users; receive, via the first user interface, a first user selection of at least one of the one or more target resource utilization profiles associated with the resource utilization profile that the first user wishes to change; determine one or more access paths associated with the at least one target resource utilization profile to enable the first user to achieve the at least one target utilization profile; transmit, a second user interface for display on the first user computing device, wherein the second user interface comprises the one or more access paths associated with the at least one target resource utilization profile to enable the first user to achieve the at least one target utilization profile; receive, via the second user interface, a first user selection of at least one of the one or more access paths to achieve the at least one target utilization profile; determine a second set of one or more additional resources across the dispersed network to be allocated to the user based on at least the first user selection of the at least one of the one or more access paths, determine an authorization level associated with an authorization profile of the user; determine that the authorization level associated with the authorization profile of the user is greater than the predetermined threshold authorization level required to access the first set of one or more additional resources and the second set of one or more additional resources; reallocate, using a resource reallocation engine, the first set of one or more additional resources and the second set of one or more additional resources to the user based on at least determining that the authorization level associated with the authorization Appl. No.: 16/732,802Amdt. Dated: November 30, 2021 Reply to Office Action of October 22, 2021 Page 4 of 16profile of the user is greater than the predetermined threshold level required to access the one or more additional resources; capture, in real-time, a utilization trend associated with the first set of one or more additional resources and the second set of one or more additional resources for a predetermined amount time after the reallocation of the first set of one or more additional resources and the second set of one or more additional resources to the user; dynamically generate a GUI of the utilization trend for display on the first computing device; and transmit control signals configured to cause the first computing device to display the GUI of the utilization trend.” This sequence of steps may be performed mentally and is therefore an abstract idea (mental process; see MPEP § 2106.04(a)(2), subsection III). By way of further explanation, this is step of estimate user’s current resources, continuously tracking a user’s resource use (i.e. spending) and presenting them options to reallocate money from accounts to cover a spending gap.
Step 2A Prong Two (is the judicial exception interpreted into a practical application?):
Independent claims 1, 8 and 15 recites the additional elements of  “dynamically generate” step is recited to generate a graphical interface (GUI) of the resource utilization profile of the users for display on a first computing device, wherein the GUI comprises information indicating a utilization of the one or more resources of the users in real-time.  The claim as a whole integrates the mental process into a practical application.  Specifically, the additional elements recites monitoring the users’ usage and 
Dependent claims 2-7, 9-14, and 16-20 depend from independent claims 1, 8 and 15 and also include additional elements that are sufficient to amount to significantly more than the judicial exception.  
Accordingly, claims 1-20 are not directed to abstract ideas and therefore eligible.

Examiner has considered applicant’s arguments and amendments in view of the prior rejections and cited art. After reviewing the art and performing an updated search, the examiner finds that no combination of prior art reads on the claim as a whole. Specifically, the newly added limitations in combination with the remainder of the claim make the independent claims as a whole novel and non-obvious over the prior art.
 
Therefore, Claims 1-20 are allowed.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAIMEI JIANG whose telephone number is (571)270-1590. The examiner can normally be reached M-F 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/H.J/Examiner, Art Unit 2145                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145